Citation Nr: 1047112	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating greater than 10 percent for 
service-connected right knee strain with arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that decision, the RO determined that the Veteran 
was not entitled to a disability rating greater than 10 percent 
for service-connected right knee strain with arthritis under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  In so doing, the RO 
noted that the Veteran had been previously rated as 10 percent 
under 38 C.F.R. § 4.71a, DC 5257, for residuals of right knee 
derangement.  However, it should be noted that "the plain terms 
of DC 5257 and [DC] 5003 suggest that those codes apply either to 
different disabilities or to different manifestations of the same 
disability."  VAOPGCPREC 23-97 (VA General Counsel opinion 
providing that a veteran who has arthritis and instability of the 
knee may be rated separately under DCs 5003 and 5257).  

Thus, because the RO in essence changed the disability 
contemplated by the assigned 10 percent rating on appeal, and 
because the Veteran had been in receipt of a 10 percent 
disability rating under DC 5257 since March 1979, the Board finds 
that this appeal presents two questions.  First, the Board must 
address whether the Veteran is entitled to a higher rating under 
DC 5257 on account of lateral instability or subluxation, as that 
disability rating has been in effect for over 20 years and is 
considered to be a protected rating.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2010).  Second, the Board must 
address whether the Veteran is entitled to a to disability rating 
for arthritis of the right knee separate from the 10 percent 
rating previously assigned under DC 5257.  See VAOPGCPREC 23-97.

The Veteran was scheduled for a hearing with a member of the 
Board in November 2010; however, he failed to report for his 
hearing.  Accordingly, the Board considers the Veteran's request 
for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) 
(2010).


FINDINGS OF FACT

1.  The Veteran's residuals of derangement of the right knee are 
manifested by subjective complaints of instability, lack of 
coordination, and unsteadiness; objective findings of instability 
or subluxation have not been shown.  

2.  The Veteran also has arthritis of the right knee, 
demonstrated by x-ray findings, with objective evidence of 
painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for instability or subluxation as residuals of derangement of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, DC 5257 (2010).

2.  The criteria for a 10 percent rating for arthritis of the 
right knee separate from the 10 percent rating for instability or 
subluxation as residuals of derangement of the knee have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 5003 
(2010); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from July 1972 to July 1975.  
His service treatment records (STRs) reflect that he was first 
seen for complaints of knee pain in July 1974.  A March 1975 
orthopedic consultation report recorded an impression of post-
traumatic right patellar subluxation.  

In January 1976, the Veteran was awarded service connection for 
residuals of derangement of the knee and assigned a 
noncompensable disability rating under DC 5257.  The rating 
decision noted that the evidence then in existence revealed 
slight laxity with rotator instability.  By way of a July 1979 
decision, the Veteran's disability rating under DC 5257 was 
increased to 10 percent, effective March 1979.  

The Veteran's disability status remained static until he 
submitted his current claim for an increased rating in October 
2006.  He reported an increase in the severity of his disability.  

The Veteran was afforded a VA examination in June 2007.  He 
presented with complaints of constant sharp pain in his right 
knee, with associated symptoms of stiffness, swelling, and giving 
way.  He stated that his pain was an 8 on a scale of 1 to 10, and 
that he experienced flare-ups of pain brought on by walking, 
weather, and overuse.  He reported having flare-ups on a weekly 
basis, lasting 2 to 3 days, improved by rest and medication.  The 
Veteran denied the use of canes, crutches, braces, walkers, or 
other assistive devices, but reported feeling unsteady and 
falling frequently.  

The examiner reported an abnormal right knee examination.  
Physical examination of the right knee revealed crepitus with 
movement and tenderness of the medial and lateral joint lines on 
palpation.  Medial and lateral collateral ligament testing with 
varus and valgus stress testing showed no laxity.  The examiner 
noted a negative Lachman's test.  Range-of-motion testing 
revealed flexion from 0 to 120 degrees with grimace and 
complaints of pain.  The Veteran reported pain beginning at "-10 
degrees" of extension and continuing to 0 degrees.  He denied 
pain with flexion and reported no additional limitation of motion 
during a flare-up or on repetitive use.  No changes on repetitive 
use were noted by the examiner.  

X-rays of the right knee showed a small bone island in the distal 
femur, minimal medial compartment joint space narrowing, no 
significant osteophyte formation, no suprapatellar recess 
effusion, and no loose bodies.  The examiner diagnosed the 
Veteran as having right knee strain with osteoarthritis.  

Based upon that examination report, it appears that the RO 
recharacterized the Veteran's service-connected right knee 
disability as right knee strain with arthritis and continued a 10 
percent evaluation.  

The Veteran disagreed with the denial of a rating greater than 10 
percent and perfected his appeal to the Board.  In an October 
2009 statement, the Veteran reported that his right knee and back 
pain caused him to fall down if he turned a certain way.  

Private medical evidence associated with the claims folder shows 
that the Veteran was treated at the Marion Pain Clinic for back 
and neck pain.  A June 2000 treatment note recorded an impression 
of knee pain.  In August 2000, however, no knee pain was noted.  

In May 2010, the Veteran was afforded another VA examination.  
Regarding his right knee, the Veteran stated that he still 
experienced intermittent pain, but that the pain was no worse 
than on VA examination in June 2007.  He reported increased pain 
on stairs and stated that his pain was over the anterior and 
lateral joint line, and was sharp in nature.  He also reported 
weekly flare-ups, severe in nature, lasting for several hours.  
Pain and stiffness were reported, but no instability, giving way, 
incoordination, episode of dislocation or subluxation, effusion, 
or locking was noted.  No constitutional symptoms or 
incapacitating episodes of arthritis were noted.  It was reported 
that the Veteran was able to stand for up to one hour and walk 
one-quarter mile.  Use of a cane was noted.  

Range-of-motion testing revealed flexion to 130 degrees and 
extension to 0 degrees.  The examiner noted pain with active 
motion of the right knee in addition to objective evidence of 
pain following repetitive motion.  However, repetitive testing 
produced no additional limitation of motion.  X-ray findings 
revealed no change from June 2007.  The impression was minimal 
osteoarthritis without joint effusion/fracture.  



II.  Analysis

A.  Disability Rating

The Veteran asserts that his service-connected right knee 
disability has been more disabling than initially rated.  He 
contends that a rating in excess of 10 percent is warranted, and 
asserts, through his representative, that his knee is more 
appropriately rated as it had been previously, under DC 5257.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  "Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  For increased 
rating claims, staged ratings are appropriate when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, 
"[w]here there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned."  
38 C.F.R. § 4.7 (2010).

The Veteran's right knee disability has been service connected 
since 1975.  From March 1979 until the RO's August 2007 decision, 
it had been evaluated as 10 percent disabling under DC 5257, 
which pertains to disabilities of the knee involving subluxation 
or instability.  As stated above, because the disability rating 
has been in effect for over 20 years, it is considered to be a 
protected rating.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b) 
(2009).  Thus, the disability rating cannot be reduced unless 
there is a showing of fraud.  However, the protection afforded is 
to the disability and not the diagnostic code used to rate the 
disability.  See VAOPGCPREC 13-92; see also Gifford v. Brown, 
6 Vet. App. 269, 271 (1994); Sanders v. West, 13 Vet. App. 491 
(2000).  

The provisions of DC 5257 provide for a 10 percent rating when 
subluxation or lateral instability is slight.  A 20 percent 
rating is applicable where there is moderate subluxation or 
lateral instability.  A 30 percent rating is for consideration 
where there is evidence of severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2009).  

The evidence of record does not support a higher rating under DC 
5257, as the relevant evidence of record fails to contain 
objective evidence of instability or subluxation during the 
pendency of the claim for increase.  Private medical records 
dated from June 2000 to August 2009 show treatment primarily 
related to neck and back pain.  However, there are several 
notations of knee pain and an indication that the Veteran walked 
with a limp and used a cane.  He reported falling frequently and 
stated that his legs would give out.  He did not specifically 
relate this to his knee disability.

On examination in 2007, the Veteran reported stiffness, swelling, 
giving way, frequent falls, and feelings of unsteadiness.  
Physical examination revealed tenderness, but showed no laxity.  
Lachman's test was negative.  Medial and lateral collateral 
ligament testing with varus and valgus stress showed no laxity.  
The Veteran's range of right knee motion was from 0 to 120 
degrees, with pain at "-10" degrees of extension.  

The May 2010 VA examination was likewise negative for reports of 
subluxation.  No instability was noted, although the examiner did 
record "[g]uarding of movement."  The Veteran did not report 
incoordination or giving way.  He stated that he experienced 
weekly flare-ups and increased symptoms when climbing stairs.  
The Veteran's range of right knee motion was from 0 to 130 
degrees, with objective evidence of pain but no additional 
limitation of motion on repetitive testing.  

Upon review of the evidence of record, to include the private 
treatment records, the Veteran's reported symptoms, and the 
results of the two VA examinations, the Board finds that the 
evidence does not reflect that the Veteran's residuals of 
derangement of the right knee warrants a 20 percent rating for 
moderate instability or subluxation.  His ligaments are intact 
such that there is no inability to maintain stability in that 
sense.  There is no evidence of subluxation.  There are 
subjective complaints of giving way due to pain; however, the 
Board finds that the subjective complaints of giving way are 
accounted for by the 10 percent rating.  Further, as to the 
examiner's observation of guarded movement, to the extent that 
this is evidence of instability, the Board finds that it 
represents no more than a slight impairment.  

The Board has also considered whether the Veteran may be entitled 
to a higher rating under the following DCs applicable to 
disabilities of the knee:  (1) DC 5256 which pertains to 
disabilities involving ankylosis of the knee; (2) DC 5258 which 
provides for a 20 percent evaluation for dislocated semilunar 
cartilage "with frequent episodes of 'locking,' pain, and 
effusion into the joint"; and (3) DC 5262 which is used to 
evaluate impairment of the tibia and fibula.  38 C.F.R. § 4.71a, 
DCs 5256, 5258, 5262 (2010).  

There is no evidence of ankylosis of the right knee joint or any 
impairment of the tibia or fibula to allow for application of DCs 
5256 or 5262.  Further, the evidence of record does not 
demonstrate any complaints of dislocated cartilage or episodes of 
locking or effusion.  Indeed, on examination in May 2010, the 
examiner specifically noted no joint effusions or fracture.  
Accordingly, the Board finds that the evidence does not support a 
rating under DC 5258.

The Board has also considered whether a rating is warranted under 
DC 5260 (limitation of flexion), as well as whether a rating may 
be assigned under DC 5261 (limitation of extension).  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004) (VA General Counsel opinion 
holding that where a veteran has both a limitation of flexion and 
a limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional loss 
associated with injury to the leg.).  

Under DC 5260, a noncompensable rating is assigned when flexion 
of the knee is limited to 60 degrees; a 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 percent 
rating is for consideration when flexion is limited to 30 
degrees.  A 30 percent rating is applicable where flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating is warranted where 
extension is limited to 5 degrees.  A 10 percent rating is 
assigned when extension of the knee is limited to 10 degrees.  A 
20 percent rating is applicable when extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.  Finally, a 40 percent rating is assigned 
when extension is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Here, VA examiners recorded the Veteran's range of motion as 0 to 
120 degrees, with pain at "-10" degrees of extension in June 
2007 (presumably 10 degrees short of full extension), and as 0 to 
130 degrees in May 2010.  

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides guidance concerning rating 
claims for knee disorders.  See VAOPGCPREC 23-97 (July 1, 1997).  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In VAOPGCPREC 23-
97, VA's General Counsel held that a veteran who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257, provided that a separate rating must be based upon 
additional disability.  

As the Veteran's disability has been evaluated under DC 5257, and 
there is evidence of arthritis of the right knee, the Board must 
consider this opinion in its review.  (The RO considered the 
criteria for rating arthritis in its August 2007 decision, 
implicitly finding that the arthritis is part of the service-
connected disability.)

Under DC 5003, "[d]egenerative arthritis established by [x]-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved."  38 C.F.R. § 4.71a, DC 5003 (2010).  When, however, 
the limitation of motion of the specific joint involved is not 
compensably disabling under the appropriate diagnostic codes, a 
rating of 10 percent is assignable for each major joint or group 
of minor joints affected by limitation of motion.  See 38 C.F.R. 
§ 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991) (painful motion of a major joint caused by arthritis is 
deemed to be limited motion and entitled to a minimum 10 percent 
rating even though there is no actual limitation).

The Veteran was diagnosed with arthritis of the right knee during 
his June 2007 VA examination.  That diagnosis was based upon 
objective x-ray evidence.  On examination in May 2010, the VA 
examiner similarly found x-ray evidence of arthritis, noting that 
it was unchanged since June 2007.  Thus, the evidence of record 
supports that there is arthritis of the right knee.

As noted above, the Veteran's right knee range of motion was 
recorded as 0 to 120 degrees in June 2007 and as 0 to 130 degrees 
in January 2010.  Based on these findings, the Veteran does not 
have motion limited to a compensable degree.  See 38 C.F.R. § 
4.71a, DCs 5260, 5261.  However, on examination in June 2007, it 
was noted that pain began at "-10" degrees of extension.  Pain 
on flexion was denied.  Extension limited to 10 degrees warrants 
a 10 percent disability rating under DC 5261.  Further, on 
examination in May 2010, pain with active motion and repetitive 
motion was noted.  It was not reported at what point pain began, 
but it was noted that repetitive motion testing produced no 
additional limitation of motion.  

Thus, the Board finds that, in consideration of the totality of 
the evidence, the Veteran has had limited or painful motion of 
the right knee due to arthritis.  Thus, a separate 10 percent 
rating is granted for arthritis with painful motion of the right 
knee tantamount to loss of 10 degrees of extension.  VAOPGCPREC 
23-97.

The Board notes that when an evaluation of a disability is based 
on limitation of motion and/or arthritis, the Board must also 
consider, in conjunction with the otherwise applicable DC, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2009).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The Veteran reported that he experienced flare-ups several times 
a week.  He reported his main symptoms as pain in his knees.  In 
January 2010, the examiner provided detailed findings regarding 
the Veteran's symptoms and noted there was no evidence of 
instability, weakness, incoordination, or inflammation.  There 
was evidence of subjective symptoms of giving way, instability, 
and pain.  There was objective evidence of pain on range-of-
motion testing, to include after repetitive testing.  

The Board has considered the Veteran's statements, and his 
reported symptoms of pain as recorded in the medical records.  
However, the evidence does not support a higher rating than 10 
percent for arthritis of the right knee.  The Veteran's 
statements of giving way and instability are addressed by his 10 
percent rating under DC 5257.  His symptoms of pain are properly 
rated at the 10 percent level under DC 5003.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting a higher 
disability rating, except for the separate rating for right knee 
arthritis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The above determinations are based upon consideration of 
applicable rating provisions.  The Board also finds that the 
Veteran's symptoms are described by the rating criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is so "exceptional or unusual," such that the "the 
available schedular evaluation[] for [his service-connected 
disability] are inadequate," referral for a determination of 
whether the Veteran's disability picture requires the assignment 
of an extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

Lastly, the Board notes that in Rice v. Shinseki, the Court held 
that the issue of entitlement to total disability rating based on 
individual unemployability (TDIU) based on a single service-
connected disability is part of an increased rating claim when 
that issue is raised by the record.  22 Vet. App. 447 (2009); see 
Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009) (holding that 
TDIU rating must be considered with disability rating issue 
whenever there is "cogent evidence of unemployability, 
regardless of whether [claimant] states specifically that he is 
seeking TDIU benefits.").  But see In re Leventhal, 9 Vet. App. 
387, 389 (1996) (holding that TDIU is a separate claim where 
based upon multiple service-connected disabilities).  

In this case, the Board finds that the issue of entitlement to a 
TDIU rating has not been raised by the Veteran or the record.  
The Veteran did report during the June 2007 VA examination that 
he had last worked in 1998 and was receiving Social Security 
Administration (SSA) disability benefits.  However, he did not 
indicate that he was receiving SSA disability benefits on account 
of his right knee.  Further, although he stated that his knee 
kept him from doing the activities that he wanted to do, he 
provided no indication that he had stopped working on account of 
his right knee disability.  On examination in June 2010, it was 
noted that the Veteran had last worked as a cashier in 2007, at 
which point he had retired on account of age and physical 
problems.  The examiner noted the physical problem to be low back 
pain.  Thus, the Board finds that the issue of entitlement to 
TDIU has not been raised in the context of this appeal.  Further, 
although the Veteran's SSA records have not been obtained, as 
will be discussed in greater detail below, the Board was not 
obliged to obtain those records as there is no indication in the 
record that the SSA disability records are relevant or would aid 
in substantiating the Veteran's claim on appeal.  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased rating claims, the VCAA 
requires only generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 
(2010).  

The RO received the Veteran's claim for an increased service-
connected evaluation of his right knee disability in October 
2006.  In May 2007, the RO sent to him a letter notifying him of 
the need to submit evidence showing that his service-connected 
disability had increased in severity.  The letter advised the 
Veteran of the information already in VA's possession and the 
evidence that VA would obtain on his behalf, as well as of the 
evidence that he was responsible for providing to VA, to include 
relevant records not held by any Federal agency.  The letter 
informed the Veteran that he could submit his own statement in 
support of claim, describing his symptoms, their nature and 
frequency, and any additional disablement caused by his 
disability.  The RO further advised the Veteran that it had 
requested a medical examination to determine the current level of 
his disability.  The letter also included the notice elements 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), for 
how VA determines disability ratings and effective dates.  

In November 2009, the RO sent the Veteran an updated VCAA letter 
that complied with the holding by the United States Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (requiring VA to provide notice to a claimant 
that, among other things, "the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.").  Thereafter, a DRO re-adjudicated the Veteran's 
increased rating claim.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  Given the facts of this case, the Board finds that 
the Veteran had a meaningful opportunity to participate in the 
development of his claim.  Thus, the Board is satisfied that the 
duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) were fulfilled.

Regarding the duty to assist, the Board also finds that VA has 
adequately fulfilled its obligation to assist the Veteran in 
obtaining the evidence necessary to substantiate his claim.  All 
available relevant evidence pertaining to the Veteran's claim has 
been obtained.  The evidence includes his VA treatment records 
and examination reports, as well as records from the Veteran's 
private physicians and lay statements in support of his claim.  
Further, although the Veteran elected to have a hearing, he 
failed to report for that scheduled hearing.

The Board notes that during the Veteran's June 2007 VA 
examination, he reported that he had not worked since 1988 and 
was receiving SSA disability benefits.  Although records from SSA 
were not obtained, a remand is not necessary in this instance.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that "the duty to assist is not 
boundless in its scope."  Golz v. Shinseki, 590 F.3d 1317, 1320 
(2010).  In Golz, the Federal Circuit held that not all medical 
records or all SSA disability records must be sought, but only 
those that are relevant to the Veteran's claim.  Id. at 1323 
("[I]f there exists a reasonable possibility that the records 
could help the veteran substantiate his claim for benefits, the 
duty to assist requires VA to obtain the records.").  
Additionally, it is not the case that VA must obtain records in 
every case in order to rule out their relevance.  

In the Veteran's case, there is no indication in the record that 
the SSA disability records are relevant or would aid in 
substantiating his right knee increased rating claim.  Neither 
the Veteran nor his representative has alleged that the SSA 
records contain evidence relevant to his right knee claim.  In 
fact, they have not discussed the SSA records in any manner 
during the prosecution of the right knee increased rating claim.  
Further, in July 2007, the RO received an authorization and 
consent to release information to VA form, wherein the Veteran 
informed VA that he had received treatment for his back at 
multiple private hospitals.  Therein he stated that the private 
hospitals "have more updates than [SSA] on my health 
conditions," which were listed as a back injury, a heart attack 
and bypass surgery, and a gunshot wound to the back.  Moreover, 
during his May 2010 examination, it was noted that the Veteran 
had worked until 2007 and was retired on account on his age and 
physical problems related to his back.  In view of this 
information, the Board does not find that a remand is necessary 
to request any SSA records.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence in support of his 
claim in accordance with the duty to assist requirements under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.

The Board also finds that the Veteran was provided with adequate 
VA examinations in June 2007 and May 2010.  The VA examiners 
reviewed the claims folder and conducted a thorough examination 
of the Veteran.  Both examination reports reflect that the 
examiners had considered the Veteran's subjective complaints and 
past medical history.  The examination reports contains 
sufficient evidence by which to evaluate the Veteran's service-
connected right knee disability in the context of the rating 
criteria and other evidence then of record.  Thus, the Board has 
properly assisted the Veteran by affording him adequate VA 
examinations.




ORDER

Entitlement to a disability rating in excess of 10 percent for 
lateral instability or subluxation as residuals of derangement of 
the right knee is denied.

Entitlement to a separate 10 percent rating for arthritis of the 
right knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


